Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application filed 08/23/2019. 
The preliminary amendment of claims filed 08/23/2019 is acknowledged. 
Claims 1-20 are presented for examination and pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 and 08/23/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, 19, each claim recites “allowing for transmission of data packets received of the quality of service flow received from the source data radio bearer…” The specification describes transmission of data packets related to service flow and relocating such service from one radio bearer to another. It is unclear what the above claimed limitation intends to claim. For example, is it allowing transmission of data packet corresponding to a particular service flow that is received over the source data radio bearer or transmission of data packets received over a source data radio bearer? As such, the claimed limitation is indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 8, 9, 11-13, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 2018/0213540) in view of Yi et al. (US 2016/0044639 A1). 

Regarding claims 1, 12, Chiu discloses a method or an apparatus comprising:
At least one processor (see fog. 3, 301, par. 0046-0047); and 
At least one memory and computer program code (see fig. 3, 303, par. 0046-0047), 
wherein the at least one memory and the computer program code are configured to, with the at least one processor (par. 0046-0047), cause the apparatus at least to:
receiving an indication at a radio resource control entity or service data adaptation protocol layer entity in a radio protocol of a receiver from a transmitter, wherein the indication comprises instructions to relocate a quality of service flow from a source data radio bearer to a target data radio bearer (see fig. 4, S403, see par. 0048-0049, discloses receiving indication in a message, par. 0055-0057 discloses using explicit indication in RRC message, thereby signaling to radio resource control entity within a receiver);

Chiu fails to disclose but Yi discloses buffering data packets received as part of the quality of service flow from the target data radio bearer during a duration of the timer (par. 0017, discloses a reordering buffering for buffering received data, see also fig. 17, par. 0200-0203); and
allowing for the transmission of the buffered data packets of the quality of service flow received from the target data radio bearer to an upper protocol layer after the duration of the timer has lapsed or stopped (see par. 0218, discloses that after the timer is expired/disabled, delivering the stored packets to upper layer).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include a reordering buffer with the associated timer to allow buffering the packets as described by Yi. 
The motivation for doing so would be to allow delivering the packets in sequence and prevent unordered packets resulting from change or relocation of service flow. 

Regarding claims 2, 13, Chiu discloses the method wherein at least one of the source data radio bearer or the target data radio bearer is associated with a radio link control entity located at a user plane (par. 0026, discloses default flow, which by default carried user data corresponding to user plane).

Regarding claim 9, Chiu discloses the method wherein the indication is received via radio resource control signaling (par. 0038).

Regarding claim 11, Chiu discloses the method wherein the receiver is a user equipment, and the transmitter is a network entity (see par. 0052, discloses eNB as transmitting and user as receiver).

Regarding claims 4, 15, Chiu fails to disclose but Yi discloses the method further comprising: allowing for the transmission of data packets of the quality of service flow received from the source data radio bearer during the duration of the timer to the upper protocol layer (see par. 0199, discloses that sequenced packets are delivered when they are properly received).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include allowing for the transmission of data packets during the duration of timer as described by Yi. 
The motivation for doing so would be to allow relieving the data buffer by transmitting the sequence data packets while maintaining un-sequenced data packets. 

Regarding claim 8, 19, As best understood, Chiu fails to explicitly disclose the method further comprising:
allowing for transmission of data packets received of the quality of service flow received from the source data radio bearer after the duration of the timer has lapsed when no data packets of the quality of service flow have been received from the target data radio bearer during the duration of the timer, wherein the transmission is stopped when a first one of the data packets of the quality of service flow from the target data radio bearer is received.

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include receiving the indication while the reorder timer is running to switch the radio bearer and switch the radio bearer upon completion of the transmission of flow or at time when timer expires. 
The motivation for doing so would be to allow migrating the service flow to a target radio bearer when the timer expires to prevent disruption of flow. 

Claims 3, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Yi as applied to claim 1, 12 above, and further in view of Yi et al. (US 8023454, referred to as Yi-2).

Regarding claims 3, 14, Chiu fails to disclose but Yi-2 discloses the method wherein the radio link control entity is in an unacknowledged mode (see abstract).

The motivation for doing so would be to allow reliable operation of protocol by allow sequenced delivery of data packets. 

Claims 5, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Yi as applied to claim 1, 12 above, and further in view of Xiao et al. (US 2017/0064707 A1).

Regarding claim 5, 16, Chiu fails to disclose but Xiao discloses the method further comprising: discarding or triggering the discarding of data packets of the quality of service flow received from the source data radio bearer after the duration of the timer has lapsed (par. 0104).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include discarding of data packets of the quality of service flow received from the source data radio bearer after the duration of the timer has lapsed as described by Xiao. 
The motivation for doing so would be to allow for signaling of missing packets upon expiration of timer, reducing the latency of the system. 

Claims 7, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Yi as applied to claim 1, 12 above, and further in view of Liu et al. (US 2017/0118793).


However, Liu discloses that the reordering buffer is limited by the memory capability at the UE (par. 0041).
Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the duration of the timer depends in part on the capability of the receiver such as the size and performance of memory, such that the duration does not cause the buffer to overflow.
The motivation for doing so would be to prevent error resulting from unsupportable duration that contradicts with user device capabilities. 

Claims 6, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Yi as applied to claim 1, 12 above, and further in view of Chen et al. (US 2015/0180786 A1).

Regarding claims 6, 17, Chiu fails to disclose the method wherein the duration of the timer associated with the quality of service flow is determined by a service data adaptation protocol layer.
However, Chen discloses determining the duration of the timer according to the quality of service (par. 0004).  Ryu further discloses associating performing QoS level processing using SDAP sublayer (par. 0165-0166).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include a timer associated with QoS flow and determined by SDAP layer. 
. 

Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Yi as applied to claim 1, 12 above, and further in view of Zhu et al. (US 2020/0305218 A1).

Regarding claims 10, 20, Chiu fails to discloses but Zhu discloses the method further comprising: receiving a last data packet of the quality of service flow from the source data radio bearer, wherein the last data packet comprises a last sequence number associated with the data packets of the quality of service flow received from the source data radio bearer (see fig. 3, par. 0037, 0039, 0040); and stopping the timer associated with the quality of service flow when or after receiving the last data packet (see fig. 3, par. 0037, 0039, 0040, describes buffering until end marker packet is received, after which the buffering and timer stops).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include receiving a last data packet of the quality of service flow from the source data radio bearer and stopping the timer as described by Zhu. 
The motivation for doing so would be to allow transitioning of the service at known location in the flow such that service interruption can be avoided. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chaudhuri et al. (US 2018/0219789 A1) – directed to configuration of a plurality of group and assigning each group a discard timer. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nishant Divecha/Primary Examiner, Art Unit 2466